Citation Nr: 0502065	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether the termination of the veteran's improved nonservice-
connected disability pension benefits, effective March 1, 
1997, was proper to include waiver of recovery of any 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1971 to October 
1972 and from January 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Roanoke, Virginia, 
Regional Office (RO) and a decision by a Committee on Waivers 
and Compromises (Committee) at the Roanoke, Virginia, RO.

In November 1999, the veteran was informed of his 
indebtedness for overpayment of pension benefits.  A March 
2000 RO audit confirmed the indebtedness, and the veteran 
applied for a waiver of the indebtedness.  In August 2000, 
the Committee denied the waiver, and the veteran submitted a 
notice of disagreement in August 2000.  

The Board notes April 2003 correspondence in the case file to 
the effect that jurisdiction of the veteran's file was 
transferred to the Washington, DC, RO, as well as the 
veteran's August 2003 VA Form 21-4138, which advises that he 
resides in Charlotte, North Carolina.  Appropriate steps 
should be taken to ensure the appropriate RO.

In his substantive appeal, the veteran requested a Board 
Hearing, and one was scheduled for December 3, 2003.  It is 
noted in administrative documents at the Board that a 
December 2003 hearing was "cancelled" by the veteran's 
representative when it was indicated that the veteran was ill 
and would be unable to appear at a hearing.  There is, as set 
out below, a problem with representation, however, there has 
been no subsequent request for a hearing from the veteran, so 
it is currently understood that there is no request for a 
hearing.  If he desires a hearing be scheduled as to either 
of these issues, he should make the request while the case is 
undergoing remand development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.
REMAND

Initially, the veteran has been represented by several 
different service organizations and a private attorney during 
the pendency of these claims.  Administratively, Board 
records show him to be represented by The American Legion.  
When the RO sent the case to the Board the power of attorney 
appeared to be to the Virginia Department of Veterans Affairs 
(VDVA).  Most recently, he has submitted a power of attorney 
to the North Carolina Department of Veterans Affairs (NCDVA).  
That organization has had no chance to review the claims 
file.  Currently the Roanoke, Virginia, RO has jurisdiction 
of the claims file, but would not have on site a 
representative of the NCDVA.  Thus, arrangements must be made 
to forward the records to that group, or to change the RO 
that has jurisdiction of the instant claim.  The veteran 
should be contacted to facilitate the process.

In an April 1997 letter, the RO informed the veteran that his 
service-connected compensation was restored because his 
income for VA purposes exceeded the maximum allowable income 
for a pension.  The RO determined the veteran's annual income 
to consist of wages of $8200.00 and other income.  This 
information was apparently determined via some income 
verification matching.  The claims file is not clear as to 
the type of income that was found.  The veteran appears 
confused as to how the sum was arrived at.  While it is not 
necessary to submit the income verification folder to the 
Board, it would assist the handling of the claim if the RO 
would specifically identify the type of income found for late 
1996, and the exact amount.  There is some suggestion that it 
is related to Social Security benefits, or unemployment 
benefits, but so that the veteran and the Board are clear, 
the exact nature should be set out.

The Board's initial review of the case revealed a document 
which reflected a notice to the veteran of the SSA award, but 
it revealed no record of how the RO determined the veteran's 
wages for 1996 and subsequent years.  The veteran's Income 
Verification submission provides less than ideal clarity.  
The Board notes that the January 1997 SSA letter to the 
veteran reflected that, although the veteran was determined 
to be disabled as of February 1996, he would not receive 
benefit payments for February 1996 through December 1996 due 
to the requirement that a disability exist for five 
consecutive months.  Consequently, the veteran received his 
first SSA disability check in February 1997, which was for 
January 1997.

At the veteran's request, the RO provided an "audit" of his 
account in March 2000.  The audit reflects only categories 
for the amount due the veteran and the amount actually paid.  
It provides no rationale for the entries or the evidence on 
which they are based.  The Board notes that, in the amount 
due category, the RO shows that the veteran was due $91.00 
per month for the period February 1996 to November 1996, and 
$94.00 per month, beginning December 1996.  These amounts 
would reflect the amount due solely for the veteran's only 
service-connected compensable disability at that time.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran 
and ascertain whether he still lives in 
North Carolina and desires NCDVA to 
represent him.  If so, ultimately 
arrangements must be made for the claims 
file to allow for presentation on the 
veteran's behalf.  Once this 
determination is made, the VA Medical 
Center at Richmond should be informed so 
that the REIMBURSEMENT issue can be 
forwarded to the representative for 
review.

2.  The RO should ensure that 
documentation and other evidence relied 
upon for preparing the March 2000 audit, 
and other calculations, is included in 
the case file.  The RO also should 
specify the evidence or basis for 
determining the veteran had annual wages 
in excess of $8200.00 for 1996 and any 
other applicable period.  The type of 
compensation and the amount should be 
identified.

3.  After the above is complete, and 
following any indicated readjudication, 
if all is in order, issue the veteran 
(and his representative as appropriate) 
a supplemental statement of the case and 
return the file to the Board for further 
appellate review, in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs


